Appeal by the People from an order of the Supreme Court, Queens County (O’Dwyer, J.), dated June 5, 1987, which, after a hearing, granted that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the order is affirmed.
The People failed to establish that the pursuit and detention of the defendant by the police was justified by a reasonable suspicion that the defendant had committed, or was about to commit, a crime (cf., People v Leung, 68 NY2d 734; People v Greaves, 123 AD2d 445, lv denied 69 NY2d 712). Consequently, the hearing court did not err in granting that branch of the defendant’s omnibus motion which was to suppress evidence recovered when she was seized by the police. Lawrence, J. P., Rubin, Eiber and Balletta, JJ., concur.